Title: To George Washington from Heman Swift, 6 May 1782
From: Swift, Heman
To: Washington, George


                        
                            Sir
                            Connecticutt Hutts May 6th 1782
                        
                        It is with regret I am obliged to report to your Excellency a mutinous combination which has been carried on
                            among the soldiery of this Division. The time appointed for the execution of the plan was the morning of the 4th at the
                            beating of the reveillee. Happily I had information of the design the morning before, and that they were to meet that
                            afternoon under pretence of playing ball, to concert their operations. As I was obliged to attend Court Martial that day I
                            could only request of the Officers particularly to observe their motions, and send my informant and others who could be
                            relied on to make further critical discoveries, but was unable oppose it by apprehending any as Principals. On my return
                            at evening I found that there had been about 150 collected, and obtained the names of some principal actors. I immediately
                            ordered sixty men properly officered to parade from each Regiment, and apprehended a number from whom I expected to obtain
                            more particular intelligence. After a long examination I found the Committee appointed from the several Regiments to
                            concert and report their plan. On examination they acknowledged their appointment, and that they had agreed to prepare
                            their packs and to sleep on their arms that night, that the Reveillee was to beat at 4 oClock next morning when they were
                            to parade and somebody would appear to take command of them.
                        They were then to march to Fishkill take possession of some field pieces, draw their provisions and march to
                            Hartford. I ordered out large guards in front and rear of the encampment, posted sentinels near together round the camp and
                            kept Officers walking in each Regiment during the night, which entirely prevented any disorders.
                        We have paid constant attention since fully to unravel their design, could find none but Privates who had
                            taken an active part and yet were sufficiently satisfied it did not originate in them. We were under the necessity of
                            treating them as principals and holding up to them those rigors which we were conscious that others deserved. Last evening
                            we were first able to force from them the confessions of those whom we suppose to have been the instigators and were to
                            have taken the command. They are two Serjeants of the 3d Regiment Bunce and Parker. Bunce was to have been their
                                Commander. Parker was much interested in aiding and assisting in the mutiny. Last night I released
                            all but two Serjeants and one Private, those I sent of about 10 oClock to the Provost at West-point.
                        The Division appears to be reduced to order, we shall continiue the guards extraordinary, there had been no
                            appearance of irregularity observed in the line till the day I mentioned, the only cause assigned by any of them but want
                            of pay. I desired Colo. Webb to mention the matter to your Excellency should have been earlier in transmitting my
                            particular report to your Excellency, but I did not suppose we had discovered the principals before and the investigation
                            could not be made sufficiently thorough to be relied on. I have the honor to be with much respect Your Excellencys most
                            obedt humble servt
                        HemanSwift
                    